DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claims 44-47, 49-53 and 55 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gibson et al. (US 6,445,717 B1, hereinafter “Gibson”).
 	Regarding claims 44 and 50, Gibson teaches a system for improving quality of data transmission in a network path between a first and a second device (data transmission device 2 and receiver of fig. 1) comprising: said first device sending first layer 3 or above data transmission unit (L3DTU) to a segmenting module coupled to said first device (figs. 1-3, col. 4, lines 11-14, data transmission device 2 receives the information to be transmitted from an external data stream (e.g., an application program, col. 1, lines 5-11, col. 7, lines 10-45); said segmenting module segmenting Figs. 1, 3, 6A-6E col. 2, lines 10-12, at the transmitting node the information to be transmitted is divided up into a plurality of information packets) and adding at least one extra encoded L3DTUs (Figs. 1, 4A, 4B, 7A-7E , Col. 2, lines 12-26, Based on the information contained within some or all of the information packets, at least one parity packet (redundant packet) is generated. col. 5, lines 50-67); said segmenting module transmitting over said network said second L3DTUs and said extra encoded L3DTUs to a reassembly module coupled to said second device (figs. 1); and said reassembly module reassembling first L3DTUs from said at least two second L3DTUs and said at least one extra encoded L3DTUs received from said network before sending to said second device (figs. 8A-12).
 	Regarding claims 45 and 51, Gibson teaches the system of claim 44 wherein said extra encoded L3DTUs are redundant L3DTUs from said second L3DTUs (Figs 4A, 4B, Col. 2, lines 12-26, Based on the information contained within some or all of the information packets, at least one parity packet (redundant packet) is generated).
 	Regarding claims 46 and 52, Gibson teaches the system of claim 45 wherein said extra encoded L3DTUs are duplicates from said second L3DTUs (Col. 2, lines 57-60, duplicate packets could be sent and used to replace lost packets, thereby satisfying the objective of avoiding retransmission ).
 	Regarding claims 47 and 53, Gibson teaches the system of claim 45 wherein said extra encoded L3DTUs are XOR from said second L3DTUs (Figs. 4A, 4B, 7A-7E, Col. 2, lines 50-52, the parity packets may be generated by an XOR operation performed on the information packets).
 	Regarding claims 49 and 55, Gibson teaches the system of claim 44 wherein a number of said second L3DTU is based on an amount of packet loss measured in the Col. 3, lines 6-10, the sending side may change the number of packets within a chunk as well as the type of parity (or redundancy) for the chunk in response to detecting retransmissions or other feedback on the progress of the data stream’s transmission, Col. 3, lines 11-26, Col. 9, lines 24-44, the types of problems in a packet switched network may be characterized by the combination of a packet loss rate ( a long term count of packets lost divided by the long term count of packets transmitted) and a packet burst loss rate. Col. 5, lines 50-col. 6, line 40, the sending side may change redtype in response to detecting retransmission or other feedback on the progress of the data stream’s transmission).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

8.	Claim 48 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson.
	Regarding claims 48 and 54, Gibson teaches the system of claim 44.
Gibson does not explicitly teach wherein said segmenting each first data transmission unit (L3DTU) into at least two second L3DTUs and adding at least one extra encoded L3DTUs is performed only when packet loss is measured in the network path.
However, Gibson teaches the sending side may change the number of packets within a chunk, as well as the type of parity (or redundancy) for the chunk (including the 
option of no parity packets) in response to detecting retransmissions or other 
feedback on the progress of the data stream's transmission (col. 3, lines 6-10. Claim 22, Col. 5, line 50-col. 6, line 40, When dynamic is selected the sender counts successfully sent and acknowledged chunks which contain data since the last retransmission or link start-up.  When the count exceeds a defined value then 
the redundancy may be decreased.  When a retransmission is required and the 
count is less than a defined value (for example 10) then the redundancy may be 
increased).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to segment each first data transmission unit (L3DTU) into at least two second L3DTUs and add at least one extra encoded L3DTUs only when packet loss is measured in the network path in the system of Gibson to further enhance system efficiency and reliability.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANDISH K RANDHAWA/Examiner, Art Unit 2477